UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6060


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONTA BETTS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cr-00557-CCB-1)


Submitted: August 21, 2018                                        Decided: August 31, 2018


Before GREGORY, Chief Judge, and DUNCAN and AGEE, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Mary E. Davis, DAVIS & DAVIS, Washington, D.C., for Appellant. Robert K. Hur,
United States Attorney, Matthew J. Maddox, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donta Betts pled guilty pursuant to a plea agreement to a superseding information

charging him with making a destructive device, in violation of 18 U.S.C. § 2 (2012) and

26 U.S.C. § 5861(f) (2012), and discharging a firearm during and in relation to and in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(2012).   The parties agreed pursuant to Fed. R. Crim. P. 11(c)(1)(C) that a prison

sentence of between 14 and 16 years was the appropriate disposition of the case, and the

district court sentenced Betts to a total of 15 years’ imprisonment. On appeal, Betts

challenges the validity of his guilty plea and claims that trial counsel rendered ineffective

assistance. Relying on the appeal waiver in Betts’ plea agreement, the Government urges

dismissal of those claims falling inside the waiver’s scope. For the reasons that follow,

we dismiss the appeal in part and affirm in part.

       A criminal defendant may waive the right to appeal if that waiver is knowing and

voluntary. United States v. Davis, 689 F.3d 349, 354 (4th Cir. 2012) (per curiam).

Generally, if the district court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy and a review of the record reveals

that the defendant understood the full import of the waiver, the waiver is both valid and

enforceable. United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013). Whether a

defendant validly waived his right to appeal is a question of law we review de novo.

Davis, 689 F.3d at 354-55. We will enforce an appeal waiver if the waiver is valid and

the issue appealed is within the scope of the waiver. Id. at 355.



                                             2
       Having reviewed the record, we conclude that Betts knowingly and voluntarily

waived his right to appeal his convictions and his 15-year sentence. Thus, review of any

claims raised by Betts that fall within the scope of this broad waiver is barred.

       On appeal, Betts claims that trial counsel rendered ineffective assistance by failing

to advise the district court at the guilty plea hearing that he had an intellectual disability

and by failing to have him evaluated for competency to plead guilty and be sentenced.

Betts did not preserve in his plea agreement the right to appeal his convictions or

sentence based on any alleged ineffective assistance by trial counsel, and his ineffective

assistance challenges fall squarely within the compass of the valid and enforceable appeal

waiver. We therefore dismiss the appeal in part.

       Betts also challenges the validity of his guilty plea, claiming it was not knowing

and voluntary. Betts’ appeal waiver does not foreclose this challenge. See, e.g., United

States v. Attar, 38 F.3d 727, 732-33 & n. 2 (4th Cir. 1994).

       “A guilty plea operates as a waiver of important rights, and is valid only if done

voluntarily, knowingly, and intelligently, with sufficient awareness of the relevant

circumstances and likely consequences.” Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005)

(internal quotation marks omitted). In federal cases, Rule 11 “governs the duty of the

trial judge before accepting a guilty plea.” Boykin v. Alabama, 395 U.S. 238, 243 n.5

(1969). The Rule “require[s] a district court, before accepting a guilty plea, to personally

inform the defendant of, and ensure that he understands, the nature of the charges against

him and the consequences of his guilty plea.” United States v. Hairston, 522 F.3d 336,

340 (4th Cir. 2008) (internal quotation marks omitted).

                                              3
       Because Betts did not move in the district court to withdraw his guilty plea, we

review the acceptance of the plea for plain error only.        United States v. Williams,

811 F.3d 621, 622 (4th Cir. 2016). It is thus Betts’ burden to show (1) error; (2) that was

plain; (3) affecting his substantial rights; and (4) that this court should exercise its

discretion to notice the error. United States v. Martinez, 277 F.3d 517, 529, 532 (4th Cir.

2002). In the guilty plea context, a defendant meets his burden to establish that a plain

error affected his substantial rights by showing a reasonable probability that, but for the

error, he would not have entered the guilty plea. United States v. Massenburg, 564 F.3d
337, 343 (4th Cir. 2009).

       Betts contends on appeal that his guilty plea was not knowing and voluntary

because the district court did not: explain at the guilty plea hearing the meaning of the

term “destructive device” when reviewing the offenses to which he was pleading guilty;

ask whether he understood and agreed with “the [S]entencing [G]uidelines calculations”;

inquire whether defense counsel believed he was competent to plead guilty; and “broaden

its inquiry” when he answered affirmatively to misstatements in two questions. Having

reviewed the record and the parties’ briefs, we conclude that Betts fails to establish plain

error in the acceptance of his guilty plea.

       The district court was not required to explain to Betts the definition of a

destructive device in accepting his guilty plea. Rather, the court was required, using the

factors set forth in Fed. R. Crim. P. 11, “to assure that [Betts was] not misled as to the

nature of the offense[s] with which he st[oo]d[] charged.” United States v. Reckmeyer,

786 F.2d 1216, 1221 (4th Cir. 1986) (internal quotation marks omitted). Betts has not

                                              4
suggested that, as a result of the district court’s failure to explain the definition of a

destructive device, he was misled as to or did not understand the nature of the charges to

which he pled guilty.

       It is also clear from the record that the district court ensured Betts understood its

obligations, in determining a sentence, to calculate the applicable range under the

Sentencing Guidelines and to consider that range in determining the sentence, see Fed. R.

Crim. P. 11(b)(1)(M), and the parties’ stipulations in the plea agreement regarding

applicable Guidelines provisions. Rule 11 contains no requirement that a district court

calculate the applicable Guidelines range or ensure a defendant understands and agrees

with that range as part of its acceptance of his guilty plea. The district court thus did not

plainly err in failing to ask Betts at the plea hearing whether he understood and agreed

with the Guidelines calculations.

       Next, based on Betts’ responses to its questions at the plea hearing, the district

court determined he was competent to plead guilty. Betts has not suggested how any

questioning by the district court of defense counsel’s view of his competence would have

had any bearing on the competency finding. He also has not pointed to anything in the

record supporting the conclusion that the court’s failure to question defense counsel

amounted to its ignoring of facts raising a bona fide doubt regarding his competency to

plead. Accord United States v. Moussaoui, 591 F.3d 263, 291 (4th Cir. 2010) (observing

that a defendant may prevail on a claim that a district court erred in failing to hold a

competency evaluation when the trial court ignored facts raising a bona fide doubt

regarding his competency). We therefore discern no plain error in this regard.

                                             5
        Finally, although Betts answered affirmatively at the plea hearing when the

courtroom deputy initially asked him whether he wished to plead guilty to a count in the

indictment—rather than to the two charges in the superseding information—and when the

district court initially asked him whether he understood the parties’ agreed-upon

sentencing range was 14 to 16 months—rather than 14 to 16 years—each misstatement

was immediately corrected, and Betts confirmed his agreement with the corrected

questions. Betts has not suggested with respect to this claim or any of his others that, but

for the district court’s omissions, he would not have entered his guilty plea.

        Accordingly, we dismiss the appeal in part and affirm the criminal judgment in

part.   We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                             6